Title: From John Adams to William Stephens Smith, 24 March 1801
From: Adams, John
To: Smith, William Stephens



Dear Sir
Stony field Quincy March 24th 1801

I have received your favor of the 12th. & your bill, in favor of Mr Nathan Prime for 300 dollars, shall be paid whenever it shall be presented.—We all arrived safe & are one more domesticated at Stony field. We hope you are all in good health. A very long storm has confined us at home. I have scarcely known such an equinoctial, since we returned from Europe. Nature I hope is returning to her ancient course & that instead of moral and political tempests & intellectual revolutions from wisdom & virtue to folly & vice, we shall only have those of the elements
We are all well and very affectionately yours
